          Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 1 of 19                              FILED
                                                                                             2020 Apr-15 AM 09:54
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

    LAURA BURTON BROTHERS,                       )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )
                                                 )    Case No.: 4:18-cv-01012-SGC
    SOCIAL SECURITY                              )
    ADMINISTRATION, Commissioner,                )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION1

         The plaintiff, Laura Burton Brothers, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”) denying

her application for Disability Insurance Benefits (“DIB”). Brothers timely pursued

and exhausted her administrative remedies, and the Commissioner’s decision is ripe

for review pursuant to 42 U.S.C §§ 405(g) and 1383(c)(3). For the reasons discussed

below, the Commissioner’s decision is due to be reversed and remanded.

I. Procedural History

         Brothers has a high school education and past relevant work experience as an

office manager. (Tr. at 347). In her application for DIB (the “first DIB application”),

Brothers alleged she became disabled on August 20, 2012, as a result of Sjögren’s


1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 6).
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 2 of 19




syndrome, asthma, mitral valve prolapse, fibromyalgia, nerve damage in her lower

back, and arthritis. (Id. at 182). Brothers later amended the alleged onset date of

her disability to August 13, 2013. (Id. at 23). After her claim was denied, Brothers

requested a hearing before an administrative law judge (“ALJ”). (Id.). Following

initial and supplemental hearings, the ALJ issued a decision partially favorable to

Brothers on September 21, 2017. (Id. at 23-34; 148-180). Brothers was 60 years

old when the ALJ issued his decision. (Id. at 34, 182). The Appeals Council granted

Brothers’ request for review and issued a decision wholly unfavorable to Brothers.

(Id. at 4-6). That decision became the final decision of the Commissioner. See Frye

v. Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge v. Apfel,

150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter, Brothers commenced this action.

(Doc. 1).

      She also filed a new DIB application (the “second DIB application”), alleging

she became disabled on September 22, 2017, the day after the ALJ issued the

decision that led to the denial of benefits on review by the Appeals Council. (Doc.

12-1 at 4). The ALJ assigned to adjudicate Brothers’ second DIB application

concluded Brothers was disabled as of September 22, 2017. (Id. at 4-8). Upon

receipt of the fully favorable decision on her second DIB application, Brothers filed

a motion to remand this case. (Doc. 12). Unless otherwise noted, the discussion that

follows pertains to Brothers’ first DIB application.


                                          2
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 3 of 19




II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Furthermore, a claimant must show she was disabled between her

alleged initial onset date and her date last insured. Mason v. Comm’r of Soc. Sec.,

430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart, 405 F.3d 1209,

1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).

The Social Security Administration (“SSA”) employs a five-step sequential analysis

to determine an individual’s eligibility for disability benefits.        20 C.F.R. §

404.1520(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). If the claimant is engaged

in substantial gainful activity, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(i) and (b). At the first step, the ALJ determined

Brothers would meet the Social Security Administration’s insured status

requirements through December 31, 2017, and had not engaged in substantial gainful

activity since August 13, 2013, the amended alleged onset date of her disability. (Tr.


                                          3
           Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 4 of 19




at 26).

          If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

404.1520(a)(4)(ii).      If the claimant does not have a severe impairment or

combination of impairments, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(ii) and (c). At the second step, the ALJ determined

Brothers has the following severe impairments: Sjögren’s syndrome, degenerative

disc disease, fibromyalgia, and asthma. (Tr. at 26).

          If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1.          20 C.F.R. § 404.1520(a)(4)(iii).   If the claimant’s

impairment or combination of impairments meets or equals one of the Listings, the

Commissioner will find the claimant is disabled. Id. at § 404.1520(a)(4)(iii) and (d).

At the third step, the ALJ determined Brothers does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the Listings. (Tr. at 26-28).

          If the claimant’s impairment or combination of impairments does not meet or


                                           4
        Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 5 of 19




equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §

404.1520(e). At the fourth step, the Commissioner will compare an assessment of

the claimant’s RFC with the physical and mental demands of the claimant’s past

relevant work. Id. at § 404.1520(a)(4)(iv) and (e). If the claimant is capable of

performing her past relevant work, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(iv).

       Before proceeding to the fourth step, the ALJ determined Brothers has the

RFC to perform a limited range of light work. (Tr. at 28).2 At the fourth step, the

ALJ determined Brothers is not able to perform her past relevant work. (Id. at 32).

       If the claimant is unable to perform her past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s

RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v) and

(g)(1). If the claimant is capable of performing other work, the Commissioner will

find the claimant is not disabled. Id. at § 404.1520(a)(4)(v) and (g)(1). If the

claimant is not capable of performing other work, the Commissioner will find the




2
  Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and may require “a good deal of walking or standing . . . or
. . . involve[] sitting most of the time with some pushing and pulling of arm or leg controls.” 20
C.F.R. § 404.1567(b).
                                                5
        Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 6 of 19




claimant is disabled. Id. at § 404.1520(a)(4)(v) and (g)(1).

      At the fifth step, considering Brothers’ age, education, work experience, and

RFC, the ALJ determined there were jobs existing in significant numbers in the

national economy that Brothers could perform (e.g., office helper, charge account

clerk, new account interviewer) between the amended alleged onset date of her

disability and January 12, 2017, the date on which the category in which she was

placed for purposes of adjudicating her DIB application changed from “closely

approaching advanced age” to “advanced age.” (Tr. at 32-33). The ALJ further

determined, considering Brothers’ age, education, work experience, and RFC, that

as of January 12, 2017, there were no jobs existing in significant numbers in the

national economy that Brothers could perform. (Id. at 34). Therefore, the ALJ

concluded Brothers was not disabled prior to January 12, 2017, but became disabled

on that date. (Id.).

      On review, the Appeals Council adopted the determinations made by the ALJ

at steps one through three of the sequential analysis. (Id. at 4-6). The Appeals

Council also adopted the ALJ’s determination of Brothers’ RFC. (Id. at 5-6).

However, the Appeals Council determined at step four of the sequential analysis that

Brothers’ RFC allowed her to perform her past relevant work as an office manager

through her date last insured. (Id. at 5-6). Therefore, the Appeals Council concluded

Brothers was not disabled at any time through September 21, 2017, the date of the


                                          6
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 7 of 19




ALJ’s decision. (Id. at 5-6).

III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted).   Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even

if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis


                                         7
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 8 of 19




v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. Discussion

      In her brief on appeal, Brothers argues (1) the ALJ was biased against her and

her counsel and the bias tainted the ALJ’s decision; (2) the ALJ and the Appeals

Council failed to give proper weight to the opinions of Dr. Oksana Senyk and Dr.

James Robinson, two of her treating physicians; (3) she has an impairment or

combination of impairments that meets or equals Listing 14.10, which addresses

Sjögren’s syndrome; (4) the Appeals Council’s determination she can perform her

past relevant work as an office manager constitutes legal error and is not supported

by substantial evidence; and (5) the Appeals Council’s denial of benefits is not

supported by substantial evidence. (Doc. 8).

      In her motion to remand, Brothers seeks further consideration by the

Commissioner based on the second argument made in her brief on appeal. (Doc.

12). She also seeks remand based on the fully favorable decision entered with

respect to her second DIB application, which she argues constitutes newly

discovered evidence that should be considered by the Commissioner with respect to

her first DIB application. (Id.).


                                         8
        Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 9 of 19




      A. ALJ Bias

      Brothers offers three bases for her claim the ALJ was biased against her and

her counsel. First, she cites exchanges between her counsel and the ALJ, and

between herself and the ALJ, during the initial hearing. (Doc. 8 at 38-40). The ALJ

discouraged Brothers’ counsel from eliciting testimony from Brothers that was

repetitive of information contained in the record, questioned whether Brothers’

counsel was prepared for the hearing, and told Brothers he did not need a medical

lecture from her. (Id. at 38-40). Second, Brothers cites what she characterizes as

the ALJ’s accusation in his decision that her counsel coached Dr. Senyk and Dr.

Robinson in completing evaluations of Brothers’ physical capacities. (Id. at 40).

Third, Brothers cites public statistics she alleges show the ALJ approved only 35%

of claims that came before him between September 2016 and September 2017, as

compared to the 50% of claims approved by other ALJs in Alabama. (Id. at 41).

      “A presumption exists that judicial and quasi-judicial officers such as ALJs

are unbiased.” Reeves v. Soc. Sec. Comm’r, 794 F. App’x 851, 855 (11th Cir. 2019)

(citing Schweiker v. McClure, 456 U.S. 188, 195 (1982)), cert. denied sub nom.

Reeves, Ruth E. v. Saul, Andrew M., 2020 WL 1326015 (U.S. Mar. 23, 2020); see

also Miles, 84 F.3d at 1401 (“The impartiality of the ALJ is [] integral to the integrity

of the [disability review] system.”). “That presumption can be rebutted by showing

a conflict of interest or some other specific reason warranting the ALJ’s


                                           9
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 10 of 19




disqualification.” Reeves, 794 F. App’x at 855 (citing Schweiker, 456 U.S. at 195).

“The party asserting a disqualifying interest bears the burden of establishing its

existence.” Id. (citing Schweiker, 456 U.S. at 196). “Bias is shown where an

objective, fully-informed lay person would have significant doubt about a judge’s

impartiality.” Id. (citing In re Walker, 532 F.3d 1304, 1310 (11th Cir. 2008)).

“Generally, bias sufficient to disqualify a judge must stem from an extrajudicial

source, except where a judge’s remarks in a judicial context show such pervasive

bias and prejudice that it constitutes bias against a party.” Id. (citing In re Walker,

532 F.3d at 1310-11). “Judicial rulings, routine administrative efforts, and ordinary

admonishments (whether or not legally supportable) to counsel and witnesses that

occur during the course of judicial proceedings that neither rely upon knowledge

acquired outside of such proceedings nor display a deep-seated and unequivocal

antagonism rendering fair judgment impossible are inadequate grounds for recusal.”

Meade v. Comm’r of Soc. Sec., 2020 WL 1481597, at *1 (11th Cir. Mar. 23, 2020)

(citing Liteky v. United States, 510 U.S. 540, 556 (1994)).

      Even if the comments the ALJ made to Brothers and her counsel during the

hearing could be described as sharp, there is no evidence they were influenced by

knowledge acquired outside of the administrative proceedings. Moreover, the

comments themselves were not so pervasive or of such character as to demonstrate

the ALJ held a “deep-seated and unequivocal antagonism” towards Brothers or her


                                          10
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 11 of 19




counsel that would have rendered fair judgment impossible.

      The same is true with respect to what Brothers characterizes as the ALJ’s

accusation Brothers’ counsel coached Dr. Senyk and Dr. Robinson in completing

evaluations of Brothers’ physical capacities. To be precise, the ALJ noted the

evaluations were recorded on forms prepared and submitted to the physicians by

Brothers’ counsel and then indicated he considered whether Brothers’ counsel had

coached Dr. Senyk and Dr. Robinson. Tr. at 31-32. The ALJ’s statements are quoted

in full in the discussion that follows regarding Brother’s second argument. Here, it

suffices to say there is no evidence the statements were informed by an extra-judicial

source and that the statements themselves do not evince intense and unmistakable

antagonism.

      Finally, the undersigned easily disposes of Brothers’ statistics argument. The

Eleventh Circuit has held a claimant must overcome the presumption of honesty and

integrity in the ALJ by presenting evidence beyond statistics alone. See Wells v.

Soc. Sec. Admin., Comm’r, 777 F. App’x 429, 433 (11th Cir. 2019). Brothers has

failed to carry this burden.

      B. Opinions of Treating Physicians

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and


                                         11
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 12 of 19




prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.’” Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1178-79 (11th Cir. 2011) (quoting 20 C.F.R. § 404.1527(a)(2)). “[T]he

ALJ must state with particularity the weight given to different medical opinions and

the reasons therefor.” Id. at 1179 (citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th

Cir. 1987)). “ ‘In the absence of such a statement, it is impossible for a reviewing

court to determine whether the ultimate decision on the merits of the claim is rational

and supported by substantial evidence.’” Id. (quoting Cowart v. Schweiker, 662 F.2d

731, 735 (11th Cir. 1981)). “Therefore, when the ALJ fails to ‘state with at least

some measure of clarity the grounds for his decision,’ we will decline to affirm

‘simply because some other rationale might have supported the ALJ’s conclusion.’”

Id. (quoting Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)).

      Moreover, “[a]bsent ‘good cause,’ an AJL is to give the medical opinions of

treating physicians ‘substantial or considerable weight.’” Winschel, 631 F.3d at

1179 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). “Good

cause exists ‘when the: (1) treating physician’s opinion was not bolstered by the

evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.’” Id.

(quoting Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004)). “With good

cause, an ALJ may disregard a treating physician’s opinion, but he ‘must clearly


                                          12
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 13 of 19




articulate [the] reasons’ for doing so.” Id. at 1179 (quoting Phillips, 357 F.3d at

1240-41).

      An opinion regarding a claimant’s RFC is not a medical opinion, even if

offered by a treating source, but rather is a dispositive finding for the ALJ to make

and is entitled to no special significance. 20 C.F.R. § 404.1527(d)(2) and (3); Kelly

v. Comm’r of Soc. Sec., 401 F. App’x 403, 407 (11th Cir. 2010). However, an ALJ

is still required to consider the opinion. Lawton v. Comm’r of Soc. Sec., 431 F.

App’x 830, 834 (11th Cir. 2011).

      Dr. Senyk is a pulmonary specialist who has treated Brothers since at least

July 2011. (Tr. at 687). Dr. Robinson is a primary care physician who began treating

Brothers in March 2009. (Id. at 636). Dr. Senyk completed an evaluation of

Brothers’ physical capacities on January 12, 2017. (Id. at 796). Dr. Robinson

completed the same form evaluation on January 24, 2017. (Id. at 888). Dr. Senyk

and Dr. Robinson both indicated that during an eight-hour work day Brothers could

sit for no more than four hours; could stand for less than thirty minutes at a time;

and would need to lie down, sleep, or sit with her legs propped at waist level or

above for three hours. (Id. at 796, 888). Additionally, Dr. Senyk indicated Brothers’

impairments would cause her to be off task between forty and fifty percent of an

eight-hour work day and to miss between five and seven days of work during a thirty-

day period, while Dr. Robinson indicated Brothers’ impairments would cause her to


                                         13
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 14 of 19




be off task forty percent of an eight-hour work day and to miss seven days of work

during a thirty-day period. (Id.).

      The ALJ paraphrased the opinions expressed by Drs. Senyk and Robinson in

their respective evaluations of Brothers’ physical capacities and noted they were

generally consistent with each other. (Id. at 31). He then discussed the opinions in

the context of the record as a whole, ostensibly to assign weight to the opinions:

      However, their records, nor any other treatment records, show any
      complaint from the claimant regarding being off-task or missing any
      specific number of days of work. The extreme number of estimated
      absences are not consistent with the treatment record dates, or any
      complaint shown in the treatment records. The allegations of [the
      evaluations] have remarkably coincidental provisions with each other,
      but neither appears in either physician’s treatment records of the
      claimant for the period beginning in August 2012 (which they both
      cited) and both were prepared on forms submitted by the claimant’s
      attorney. There is no clear and conclusive evidence of coaching, but
      when supposedly separate physicians both sign similar reports with
      specific allegations that are not found in their treatment records, or
      supported by any medical restriction or limitation imposed on the
      claimant during the period cited (which covers approximately five
      years of treatment records) there is little to support the allegations for
      that five-year period.

      Not only are there no corresponding medical restrictions (or even
      specifically equivalent complaints from the claimant) in the records
      from Dr. Senyk or from Dr. Robinson, there is no medical restriction
      from any acceptable medical source during that five-year period that
      correspond[s] to the limitations set forth in [the evaluations]. However,
      in giving the claimant the benefit of any doubt, these assessments are
      accepted as a good-faith assessment of the claimant’s limitations at the
      time that the statements were created. However, these statements do
      not comprehensively assess the various factors needed in a residual
      functional capacity, and as a practical matter are not such to produce a
      different result in the overall analysis than that achieved by the residual
                                          14
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 15 of 19




       functional capacity.

Id. at 31-32. 3

       As stated, an ALJ may reject a treating physician’s opinion on the ground it

is inconsistent with a claimant’s treatment records and is not required to give a

treating physician’s opinion on an issue reserved to the Commissioner any special

significance. However, the ALJ’s discussion of the opinions expressed by Dr. Senyk

and Dr. Robinson in their respective evaluations of Brothers’ physical capacities

does not make clear whether the ALJ rejected the opinions or, notwithstanding his

statements regarding the inconsistency of the opinions with Brothers’ treatment

records, decided to afford the opinions some weight. Moreover, to the extent the

ALJ rejected the opinions, he did not state he did so because the opinions addressed

an issue reserved to the Commissioner (i.e., a claimant’s RFC). See Lawton, 431 F.

App’x at 835 (rejecting Commissioner’s argument ALJ did not err by failing to

consider treating physician’s opinion claimant could never return to work, where

ALJ never said he was rejecting that opinion because it was not a medical opinion).

To the extent the ALJ did afford the opinions some weight, it is not clear how much,

and contrary to the ALJ’s statement, the opinions, if credited, would produce a result

different from the one to which the ALJ’s RFC assessment led. During the initial


3
 The undersigned notes the ALJ who adjudicated Brothers’ second DIB application found the
opinions expressed by Dr. Senyk and Dr. Robinson in their respective evaluations of Brothers’
physical capacities to be persuasive. (Doc. 12-1 at 6).
                                             15
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 16 of 19




hearing, a vocational expert testified an employer would not tolerate an employee

missing three or more days of work per month or taking more than two fifteen-

minute breaks and one thirty-to-sixty-minute break each work day. (Tr. at 178-79).

      Given the lack of clarity regarding the weight afforded the opinions expressed

by two physicians with whom Brothers had long-standing treating relationships, the

undersigned cannot determine whether the Commissioner’s ultimate decision or the

other determinations on which it is based, including that Brothers does not have an

impairment or combination of impairments that meets or equals a Listing and has

the RFC to perform her past relevant work as an office manager, are rational and

based on substantial evidence. See Winschel, 631 F.3d at 1178-79

      C. Motion to Remand

      When a district court concludes the Commissioner’s decision is not supported

by substantial evidence or that the Commissioner incorrectly applied the law

relevant to a disability claim, it remands the case pursuant to sentence four of 42 §

U.S.C. 405(g). By contrast, sentence six of § 405(g) permits a district court to

remand a case to the Commissioner for consideration of newly discovered evidence.

See Arnold v. Soc. Sec. Admin., Comm’r, 724 F. App’x 772, 781 (11th Cir. 2018)

(discussing the two methods of remand under § 405(g)) (citing Ingram, 496 F.3d at

1261; Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996)).

      Brothers’ motion to remand is due to be granted to the extent this case is due


                                         16
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 17 of 19




to be remanded to the Commissioner for further consideration pursuant to sentence

four of § 405(g) for the reasons discussed above. However, the motion is due to be

denied to the extent Brothers seeks remand pursuant to sentence six of § 405(g) on

the basis of the fully favorable decision entered with respect to her second DIB

application.

      The Eleventh Circuit has held a later favorable decision is not evidence for

purposes of remand pursuant to sentence six of § 405(g). Hunter v. Soc. Sec. Admin.,

Comm’r, 808 F.3d 818, 822 (11th Cir. 2015). In Hunter, the claimant’s first

application for disability insurance benefits was denied by a decision finding she

was not disabled on or before February 10, 2012, while the claimant’s second

application was granted by a decision finding she was disabled as of February 11,

2012. Id. at 820. Although the Eleventh Circuit acknowledged the decisions were

“seemingly irreconcilable,” it concluded that in light of the deferential standard

applied to review of an ALJ’s decision, “there is no inconsistency in finding that two

successive ALJ decisions are supported by substantial evidence even when those

decisions reach opposing conclusions.” Id. at 822. More specifically, it reasoned:

      Faced with the same record, different ALJs could disagree with one
      another based on their respective credibility determinations and how
      each weighs the evidence. Both decisions could nonetheless be
      supported by evidence that reasonable minds would accept as adequate.
      Because of that possibility, the mere existence of a later favorable
      decision by one ALJ does not undermine the validity of another ALJ’s
      earlier unfavorable decision or the factfindings upon which it was
      premised.
                                         17
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 18 of 19




Id.

      Consistent with Hunter, the decision on Brothers’ second DIB application

alone does not constitute newly discovered evidence warranting remand of this case.

In her motion to remand, Brothers cites Lindsey v. Comm’r of Soc. Sec., in which the

Eleventh Circuit noted that while a subsequent favorable decision is not newly

discovered evidence, the evidence supporting a subsequent favorable decision may

constitute newly discovered evidence. 741 F. App’x 705, 710 (11th Cir. 2018).

However, Brothers identifies no evidence underlying the decision on her second DIB

application that was not considered in the course of adjudicating her first DIB

application. Accordingly, Lindsay is inapplicable here. Brothers also notes that after

adopting the Eleventh Circuit’s holding in Hunter, the Middle District of

Pennsylvania concluded “the soundness of the Hunter analysis does not conflict with

a directive that extra scrutiny of the record upon remand is warranted in a case where

remand is required because the reviewing court determines that the earlier decision

is not based on substantial evidence.” Blum v. Berryhill, 2017 WL 2463170, at *12

(M.D. Pa. June 7, 2017). A decision of the Middle District of Pennsylvania is not

binding precedent in this district court, and the undersigned declines to instruct the

Commissioner to apply extra scrutiny to this case on remand based on Brothers’

citation to Blum alone.



                                         18
       Case 4:18-cv-01012-SGC Document 17 Filed 04/15/20 Page 19 of 19




V. Conclusion

      Having reviewed the administrative record and considered all the arguments

presented by the parties, the undersigned find the Commissioner’s decision is not in

accordance with applicable law or supported by substantial evidence. Therefore, the

decision is due to be reversed and remanded for further consideration. Brother’s

motion to remand (Doc. 12) is due to be GRANTED to the extent this case is due to

be remanded to the Commissioner for further consideration pursuant to sentence four

of § 405(g) for the reasons discussed above. A separate order will be entered.

      DONE this 15th day of April, 2020.



                                             ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE




                                        19
